DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on July 26, 2021.

Status of Claims

Claim 1 has been amended.
Claims 21-30 have been added.
Claims 2-20 have been cancelled.
Claims 1 and 21-30 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1 and 21-30 are drawn to a computer network (computer server, computing device) (i.e., a machine/manufacture). As such, claims 1 and 21-30 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
a shopper profile of a customer, wherein said shopper profile comprises purchased products that the customer has previously purchased, future products that the customer is likely to purchase, and a value segment based on one or both of a value of the purchased products and a value of the future products; 
a wish list of products the customer is seeking to purchase, 
determining a position of the customer when the customer is disposed in proximity to the first location, and configured for determining a position of each of the plurality of employee; Page 2 of 16Appl. No. 15/073,855 Amdt. dated 7/26/2021 Response to Non-Final Office Action of 5/5/2021 determine the position of the customer when the customer is disposed at the first location and the position of each of the plurality of employee;
select a selected employee e from the plurality of employee[s] to assist the customer with items on the wish list, 


These steps, under its broadest reasonable interpretation, describe or set-forth determining the position of a customer and the position of an employee and sending a help instruction message to the employee to provide assistance to the customer, which amounts to a fundamental practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.
Furthermore, these steps (wherein the shopper profile includes a churn score … determined by at least a calculation of an average time between the customer’s purchases, and a conversion rating determined by at least a calculation of an average between the customer’s first show of intent to purchase a product and the customer’s purchase of the product), under its broadest reasonable interpretation, encompass mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.
Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) identifying a user in a specific area and sending an employee to assist who is wearing a name identifier (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"a computing server" 
“customer computing device"
“a plurality of employee computing devices”
 “electronic communication network”
 “a plurality of electronic beacons” 
send a help instruction message to the selected employee computing device, said help instruction message comprising  the wish list, and  information from the shopper profile; and,  
send an information message to the customer computing device, the information message comprising information about the corresponding selected employee, and when one or more of the items on the wish list are not in stock, alternative purchasing options for said one or more of the items.

"by a computer server" is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of "a computing server" and “customer computing device" and “a plurality of employee computing devices” and “electronic communication network” and “a plurality of electronic beacons” …" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Generating an employee information message is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 21-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 21-30 are further part of the abstract idea as 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions by a computer server" is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “customer computing device" and “a plurality of employee computing devices” and  “electronic communication network” and “a plurality of electronic beacons” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g)).

send a help instruction message to the selected employee computing device, said help instruction message comprising  the wish list, and  information from the shopper profile; and,  send an information message to the customer computing device, the information message comprising information about the corresponding selected employee, and when one or more of the items on the wish list are not in stock, alternative purchasing options for said one or more of the items” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more''. (See MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Furthermore, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving/sending data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving/ sending data/messages over a network.



Dependent claims 21-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 21-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 is recites a second employee and second message to second employee which is not supported by the original description. Claim 28 recites “when the customer spends more than the predetermined amount of time near the position of a product, select a second selected employee computing device from the plurality of employee computing devices to assist the customer with the product; and, send a second help instruction message to the second selected employee computing device.” This claim constitutes new matter to the original disclosure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (2014/0365334).

Claim 1
Hurewitz discloses a system and method of providing in-person retailer assistance to customers of a retail enterprise: 
a computer server comprising a shopper profile of a customer, wherein said shopper profile comprises purchased products that the customer has previously purchased, future products that the customer is likely to purchase, and a value segment based on one or both of a value of the purchased products and a value of the future products [0032]; a customer computing device used by the customer, said customer computing device comprising a wish list of products the customer is seeking to purchase, wherein said customer computing device is configured to communicate with the computer server and to transmit the wish list to the computer server [0099]; a plurality of employee computing devices disposed at a first location and configured to communicate with, wherein each employee computing device of said plurality of employee computing devices is configured to be used by a corresponding employee; (Hurewitz [0005][0040][Figure 1, 140]) Where the reference teaches that customer can request assistance in a retail store. See also “Once a sales clerk has accepted the request, the server will transmit customer information to the sales clerk, which is then displayed on a mobile device utilized by the clerk. This information can include customer identifying information, the customer's current location within the store, past purchases made with retailer [past purchases], past customer browsing behavior [items likely to purchase; wish list]…” Also see “send an assistance request to one or more available sales clerks within the store…” and [0020] “The sales clerk 140 may use mobile device 144 to improve their interaction with customers 130, 132.” Lastly see [0032] where the employee receives buying habits and amount of purchases made by the customer which Examiner interprets as the value information. Where the reference refers to a wish list as a saved product list in paragraph [0099].
a plurality of electronic beacons disposed at the first location and configured for determining a position of the customer computing device when the customer computing device is disposed in proximity to the first location, and configured for determining a position of each of the plurality of employee computing devices (Hurewitz [0005][Figure 1: 160, 162][0031]); See “The app is able to use audible or Bluetooth beacons to identify the customer's location as being within a particular store.”
wherein the computer server is configured to Page 2 of 16Appl. No. 15/073,855Amdt. dated 7/26/2021Response to Non-Final Office Action of 5/5/2021communicate with the plurality of electronic beacons to determine the position of the customer computing device when the customer computing device is disposed at the first location and the position of each of the plurality of employee computing devices (Hurewitz [0031][Figure 1]); See at least “In FIG. 1, at least two additional beacons 162 are located within the store 102 along with the beacon 160 located near the entrance 104. The additional beacons 162 allow the mobile device 134 to identify the customer's location within the store 102 more precisely.”
 select a selected employee computing device from the plurality of employee computing devices to assist the customer with items on the wish list, wherein the selected employee computing device is used by a corresponding selected employee (Hurewitz [0100]); See “The server 270 may send these assistance requests to the sales clerks 140 one-at-a-time, selecting the "best" available clerk 140 for that customer 130.” See also [0005] “Once a sales clerk has accepted the request, the server will transmit customer information to the sales clerk, which is then displayed on a mobile device utilized by the clerk.” Examiner interprets the browsing behavior of the customer that is included in the information shared with the clerk to satisfy the limitation of the wish list.
send a help instruction message to the selected employee computing device, said help instruction message comprising  the wish list, and information from the shopper profile; and information from the shopper profile (Hurewitz [0005]); Where the customer sends “an assistance request to one or more available sales clerks within the store. Once a sales clerk has accepted the request, the server will transmit customer information [wish list [0099]]to the sales clerk, which is then displayed on a mobile device utilized by the clerk.” Where a saved product list is a wish list.
send an information message to the customer computing device, the information message comprising information about the corresponding selected employee (Hurewitz [0105]) See at least “The server 270 then transmits a confirmation message to the customer device 1110 that a sales clerk 140 is coming to assist them.” 
and when one or more of the items on the wish list are not in stock, alternative purchasing options for said one or more of the items (Hurewitz [0103]), Where the reference teaches providing the sales clerk/ employee with a list of items that the user has purchased, as well as a saved product list [0099] and a list of recommended [alternative] products for the customer.
Hurewitz Nadler does not explicitly disclose that an alternative item is recommend when the wish item is out of stock. However, Hurewitz teaches a wish list and a recommended products list to an employee. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that out of stock items would generate the recommended alternatives to ensure that the customer buys something during their shopping trip.

Claim 24
Hurewitz discloses the following:
wherein the help instruction message further comprises a product of the purchased products that the customer has previously purchased that has an associated warranty that is nearing expiration (Hurewitz [0099]). 
Hurewitz does not explicitly disclose the help instruction message further comprises a product of the purchased products that the customer has previously purchased that has an associated warranty that is 

Claim 25
Hurewitz discloses the following: 
wherein the help instruction message further comprises one or more of the future products that the customer is likely to purchase (Hurewitz [0087][0099]). 
Hurewitz does not explicitly disclose the help instruction message further comprises one or more of the future products that the customer is likely to purchase. However, Hurewitz teaches Figure 7 and paragraph [0053], that the interaction data may include sensor data showing where and when customers moved throughout the store 102, or which products 110 the customers were most likely to view or interact with. Hurewitz also teaches that the employee receives interaction data (See [0055] “Once the customer is identified, customer data from the tracking database 470 and the database maintained by customer database server 220 are selectively downloaded to the clerk device 144 to assist the clerk 140 in their interaction with the customer 132). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the future products information would be provided to the employee so that the employee is prepared to provide information that will help the customer decide to make a purchase. 

Claim 26 
Hurewitz discloses the following:
wherein the computer server is further configured to determine when the customer spends more than a predetermined amount of time near the position of a product  (Hurewitz [0053]). See “Programming 454 is responsible for instructing the processor 410 to track the customer 130 through the store…Interaction may include touching a product, reading an information sheet about the product, or simply looking at the product for a period of time.”

Claim 27
Hurewitz discloses the following:
wherein the computer server is further configured to when the customer spends more than the predetermined amount of time near the position of a product, transmit a coupon for the product to the customer computing device (Hurewitz [0032][0053][0099]). Where shopping history includes how long a customer has looked at a particular product and the service request received on device 144 can inform the sales clerk 140 [and] any coupons or rewards that may have been earned by the customer 130 through the store's loyalty program.
Hurewitz does not explicitly teach that the coupons are sent to the customer computing device, however Hurewitz teaches that the employee devices receives the coupons the customer has earned. It would be obvious to modify the reference to teach the coupon being delivered to the customer, because the customer is responsible for using and applying the coupon when making a purchase.

Claim 28
Hurewitz discloses the following:
wherein the computer server is further configured to when the customer spends more than the predetermined amount of time near the position of a product, select a second selected employee computing device from the plurality of employee computing devices to assist the customer with the product; and, send a second help instruction message to the second selected employee computing device (Hurewitz [0104]). See “the server 270 may send the assistance request to multiple sales clerks 140 at a time.” See also [0053] “Programming 456 causes the processor 410 to identify when the customer 130 is interacting with a product 110 in the store 102. Interaction may include touching a product, reading an information sheet about the product, or simply looking at the product for a period of time.”

Claim 29
Hurewitz discloses the following: 
wherein the computer server is further configured to when the customer spends more than the predetermined amount of time near the position of a product, add said product to the future products the customer is likely to purchase (Hurewitz [0083]) Where the reference teaches that the time a customer spent looking at an item is stores in the customer’s visit profile. 

Claim 30
Hurewitz discloses the following:
wherein the computer server is further configured to when the customer spends more than the predetermined amount of time near the position of a product, and the product is out of stock, transmit one or more alternative purchasing options for the product to the customer computing device (Hurewitz [0049][0050]). Where the customer information database includes in store tracking data [time near a product] and accesses a product related database. If the product is not available in- store alternatives are provided such as on line purchase.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (2014/0365334) in view of Nadler (2016/0189170).
Claim 21
Hurewitz discloses the limitations above but does not explicitly teach an employee’s expertise. Nadler teaches:
wherein the computer server is further configured to select the selected employee computing device based on an expertise of the corresponding selected employee with items on the wish list or with products proximal to the position of the customer computing device (Nadler [0057]) See at least “information dataset 205 includes information about store employees such as product knowledge areas, work schedule and/or location. This information may be used by assisting system 204 to determine which store employee is sent to assist customer 210. For example, a closest store employee to customer 210 is sent or a store employee that has the most knowledge of the products in the area of the store where customer 210 dwells.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Hurewitz, the method of selecting an employee based on a criteria, as taught by Nadler, to ensure that the customer has the most knowledgeable employee to help make a purchase.  

Claim 22
Hurewitz discloses the limitations above but does not explicitly teach selecting the employee based on a rating. Nadler teaches:
wherein the computer server is further configured to select the selected employee computing device based on a rating of the corresponding selected employee; and, value segment of the shopper profile (Nadler [0056]-[0058]). See “This information may be used by assisting system 204 to determine which store employee is sent to assist customer 210. For example, a closest store employee to customer 210 is sent or a store employee that has the most knowledge of the products in the area of the store where customer 210 dwells.” See also where the reference teaches that a determination of assistance being cost effective is made. If a customer is not likely to purchase, they are considered a low value customer and assistance may not be provided.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing in-person retailer assistance to customers of a retail enterprise, as taught by Hurewitz, the method of selecting an employee based on a criteria, as taught by Nadler, to ensure that the customer has the most knowledgeable employee to help make a purchase.  

Claim 23
Hurewitz discloses the limitations above but does not explicitly teach matching a high value employee with a high value customer. Nadler teaches:
wherein the computer server is further configured to when the value segment of the shopper profile is a high value segment, select the selected employee computing device wherein the corresponding selected employee has a high rating (Nadler [0056]-[0058]). See “This information may be used by assisting system 204 to determine which store employee is sent to assist customer 210. For example, a closest store employee to customer 210 is sent or a store employee that has the most knowledge of the products in the area of the store where customer 210 dwells.” See also where the reference teaches that a determination of assistance being cost effective is made. If a customer is not likely to purchase, they are considered a low value customer and assistance may not be provided.
Nadler does not explicitly disclose when the value segment of the shopper profile is a high value segment, select the selected employee computing device wherein the corresponding selected employee has a high rating. However, Nadler teaches that customers not likely to purchase are not cost effective and may not receive assistance. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that high value customers would receive high values employees, where low value customers receive no employee because the retailer wants to ensure a purchase. 
.  



Response to Arguments
Applicant's arguments with regard to the rejection under 35 USC 101 have been fully considered but they are not persuasive.

Applicant Argues: Applicant respectfully notes wherein the additional elements of the claimed limitations integrate to form a practical application, therefore it is not directed to a judicial exception as the Examiner has previously interpreted.
Examiner respectfully disagrees and maintains the response from the previous rejection. The claims are directed to an abstract idea, as stated above. Additionally, Applicant’s arguments are inconsistent with the requirements of the MPEP. The MPEP does not require the Examiner to demonstrate that each and every claim element is well-understood, routine, and conventional. Such a policy would ensure any novel invention would be patent eligible, which is clearly not the case, as “even newly discovered or novel judicial exceptions are still exceptions”. The requirement to determine whether an element appends something other than what is well-understood, routine, and conventional activity applies only to additional elements under step 2B. Even then, some additional elements need not be re-evaluated under step 2B (e.g., elements that serve merely to apply an abstract idea on a generic computer, field of use limitations) because some of considerations in step 2A Prong two and step 2B overlap. 

Furthermore, the claims do NOT satisfy any of the conditions that are indicative that an additional elements may have integrated the exception into a practical application. The claims do not reflect an improvement to the functioning of a machine, rather they use generic computing functions and data gathering. They do not implement a judicial exception in conjunction with a particular machine. The do not possess an additional element that applies or uses the judicial exception in some other meaningful way.

Applicant Argues: Applicant respectfully notes wherein, in arguendo, if a portion of the claims were directed to a judicial exception, the claims recite additional elements that amount to significantly more than the asserted judicial exception, as interpreted by the Examiner, and thus into a practical application.

In combination, the steps disclose a sequence of operations that simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry,. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. 

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of a client device configured to receive send and receive  messages.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.



	
Applicant Argues: Applicant respectfully points the Examiner to the claims the Federal Circuit found eligible in DDR Holdings v. Hotels. Com. Applicants respectfully notes wherein the claimed limitations presented herein, in a similar manner, are rooted in computer and communication technology.



Applicant Argues:  Applicant respectfully disagrees with the Examiner and notes wherein as stated in Trading Technologies vs. COG. the Federal Circuit found the claims to be patent eligible under 35 U.S.C § 101. In addition. the district court declared claims of the patent valid –both patents shared common specification - as it found that claims of these patents don’t ju.st simply display information on a screen, they .require a specific tracker, database and interface and solve a specific problem; in a manner similar to what is disclosed in the claimed invention herein.

Examiner respectfully disagrees. The fact pattern of the Trading Technologies case is not at all relevant to the instant application. Trading Technologies International, Inc. v. CQG, Inc. (Fed. Cir. 2017), is directed to the electronic trading of stocks, bonds, futures, options and similar products. The patents explain problems that arise when a trader attempts to enter an order at a particular price, but misses the price because the market moved before the order was entered and executed. It also sometimes occurred that trades were executed at different prices than intended, due to rapid market movement. This is the problem to which these patents are directed.
The Examiner notes that the concept in Trading Technologies International, Inc. v. CQG, Inc. (Fed. Cir.
2017), is entirely different from that of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports that the claims require a specific structured graphical user interface paired with prescribed functionality directly related to the graphical user interface that is used to resolve a specific problem in the prior art and thus the claimed subject matter meets the eligibility standards of Alice Step 1.
In the cited case the district court explained that the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.
Examiner directs Applicant to the court discussion which states “Claims directed to the “process of gathering and analyzing information of a specified content, then displaying the results,” without “any particular assertedly inventive technology for performing those functions,” were held ineligible in Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). As these cases illustrate, ineligible claims generally lack steps or limitations specific to solution of a problem, or improvement in the functioning of technology.”  The instant application has been interpreted to fall under this category as the claims are not directed to solution of a problem, or improvement in the functioning of technology. 


Applicant Argues: Applicant respectfully points out that support for the patentability of the claims can be found in the precedential opinion Data Engine Technologies, LLC, v. Google LLC (2018, Fed. Cir.) 906 F.3d 999, 1008,
Examiner respectfully disagrees. The claims of Data Engine Technologies are not at all relevant to the instant application. Data engine Technologies is directed to methods that allow electronic spreadsheet users to track their changes. The specification teaches that prior art electronic spreadsheets were not particularly adept at managing “what-if” scenarios in a given spreadsheet. ’146 patent col. 2 ll. 41–44. The patent explains that “[s]ince a given spreadsheet model is routinely created under a set of assumptions (e.g., level of sales, corporate tax rate, and the like), it is desirable to test the extremes of one’s assumptions to ascertain the likely results.” Id. at col. 2 ll. 45–49. Prior art spreadsheets, however, “provided little or no tools for creating and managing such a multitude of scenarios.”  The instant application uses customer information to determine the best employee to provide assistance to said customer by exchanging data about the user. These steps are found to be mere data gathering and thus the claims remain ineligible.

Applicant’s arguments with respect to amended and newly added claim(s) 1 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681